                                                                                                                                                               MARK MINUTI
                                                                                                                                                          Phone: (302) 421-6840
                                                                                                                                                            Fax: (302) 421-5873
                                                                                                                                                          mark.minuti@saul.com
                                                                                                                                                                 www.saul.com



                                                                                    October 4, 2019

             The Honorable Richard G. Andrews
             United States District Court for the
              District of Delaware
             J. Caleb Boggs Federal Building
             844 N. King Street, Unit 9, Room 6325
             Wilmington, DE 19801-3555

                        RE:   In re: Center City Healthcare, LLC, et al.; Case No. 19-cv-1711-RGA

             Dear Judge Andrews:

                     Our firm represents Center City Healthcare, LLC d/b/a Hahnemann University Hospital
             and its affiliated debtors (collectively, the “Debtors”) in the above referenced Appeal. I am
             writing in connection with the Debtors’ Emergency Motion to Extend Status Quo of Sale Order
             or, in the Alternative, for Reconsideration or Modification of Order Granting Stay Pending
             Appeal (the “Motion”) to, respectfully, ask the Court to promptly rule on the Motion to avoid
             irreparable harm to the Debtors.

                     This morning, the Debtors were advised that representatives of the Pennsylvania
             Department of Health (the “DOH”), who are on site at Hahnemann University Hospital, intend to
             “pull” the hospital license today. As set forth in detail in the Motion, such action will cause
             irreparable harm to the Debtors and will threaten the $55 million sale that is the subject of the
             Appeal. Both the DOH and the United States of America, on behalf of the Department of Health
             and Human Services, acting through its designated component, the Centers for Medicare and
             Medicaid Services, have each filed papers in opposition to the Motion.

                    We appreciate the Court’s prompt attention to this matter and are available to answer any
             questions the Court may have regarding the Motion or this Appeal.

                                                                                    Respectfully submitted,

                                                                                    /s/ Mark Minuti
                                                                                    Mark Minuti (DE Bar No. 2659)
             MM/rew
             Cc:  Jeffrey C. Hampton, Esq.
                  Counsel for Thomas Jefferson University Hospitals, Inc.
                  Counsel for Commonwealth of Pennsylvania Department of Health
                  Counsel for United States of America
                              P.O. Box 1266      Wi l mi n g t o n , D E 1 9 8 9 9 - 1 2 6 6      Phone: (302) 421-6800         Fax: (302) 421-6813
                                    Courier Address: 1201 North Market Street, Suite 2300                           Wi l m i n g t o n , D E 1 9 8 0 1

           DELAWARE FLORIDA ILLINOIS MARYLAND MASSACHUSETTS MINNESOTA NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON, DC
                                                                       A DELAWARE LIMITED LIABILITY PARTNERSHIP
35988494.1 10/04/2019
